DETAILED ACTION
This action is in response to the application filed 10 December 2019.
Claims 1-20 are original.
Claims 1-20 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both “Process” (figs 1 and 3) and “First Instruction” (fig 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EN: see related objection to the specification herein below

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “344” and “346” in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EN: The specification may be amended to include these reference characters at [0069], i.e. “a best case 344 model (lowest forecast amount of capacity) and a worst case 346 model (highest forecast amount of capacity)”.

Specification
The disclosure is objected to because of the following informalities: At [0033], the specification recites “such that the instructions, which execute by the processor of the computer or other programmable data processing apparatus, create mechanisms for implementing the functions/acts” which includes a clerical error. The phrase “such that the instructions, which when executed by the processor of the computer or other programmable data processing . Appropriate correction is required.

The disclosure is objected to because of the following informalities: At [0042], the specification recites “that no only” which includes a clerical error. The phrase “that not only” is recommended. Appropriate correction is required.

The disclosure is objected to because of the following informalities: In the description, reference character “210” has been used to designate both “Process” and “First Instruction” (see [0045]-[0049], [0065]-[0067]). Appropriate correction is required.
EN: see related objection to the drawings herein above

The disclosure is objected to because of the following informalities: At [0048], the specification recites “databases 400”; however, in figure 1, the databases have identifier “400-A”. The phrase “databases 400-A” is recommended. Appropriate correction is required.

The disclosure is objected to because of the following informalities: At [0058], the specification recites “resource capacity model 450”; however, in figure 1, the resource capacity model has identifier “340”. The phrase “resource capacity model 340 ” is recommended. Appropriate correction is required.

The disclosure is objected to because of the following informalities: At [0067], the specification recites “classification 4532”; however, in figure 3, the classification has identifier 432 ” is recommended. Appropriate correction is required.

The disclosure is objected to because of the following informalities: At [0068], the specification recites “platform/channel 376”; however, in figure 3, the platform/channel has identifier “378”. The phrase “platform/channel 378 ” is recommended. Appropriate correction is required.

The disclosure is objected to because of the following informalities: At [0071], the specification recites “Referring to FIG. 7”; however, there is no figure 7. Given the context, it appears that figure 5 is the intended reference. The phrase “Referring to FIG. 5 ” is recommended. Appropriate correction is required.

The disclosure is objected to because of the following informalities: At [0071], the specification recites “generating singular r automated” which includes a clerical error. The phrase “generating singular[[ r]] automated” is recommended. Appropriate correction is required.

Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities:  Taking claim 1 as representative, the claim recites “for generating singular automated resource capacity models” (preamble), “one or more resource capacity models” (line 19), and “the resource capacity models” (line 21). It is recommended that the bases and references thereto use the same nomenclature.  Note that some dependent claims also make reference to “one or more … . Appropriate correction is required.
EN: The preamble recites “for generating … resource capacity models”; however, this is reasonably interpreted as intended use which is realized (in part) by the “update or generate” step. See MPEP 2111.02 – “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” This notwithstanding, to have congruity with the body of the claim, it is recommended to use the qualifier “one or more” in the preamble [or alternatively remove the intended use phrase “for generating singular automated resource capacity models” from the preamble].
Claim 13 has three recitations similar to those of claim 1, one in the preamble, one at page 23:line 1, and one at page 23:line 3. It is recommended to make similar changes to claim 13.
Claim 17 has two recitations similar to those of claim 1, one at page 24:line 5 and one at page 24:line 7. It is recommended to make similar changes to claim 17.
Appropriate correction is required.

Claims 4-5, 15, and 19 are objected to because of the following informalities:  Taking claim 4 as representative, the claim recites “generate at least one of user interfaces, and electronic reports, wherein the user interfaces and electronic reports” which includes a misplaced comma and a basis-reference mismatch. The phrase “generate at least one of user interfaces[[,]]  at least one of user interfaces and electronic reports” is recommended.
Claims 5, 15, and 19 recite the same phrases. It is recommended to make similar changes to claims 5, 15, and 19. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: The claim recites “the tasks included within the process” at lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The phrase “one or more tasks included within the process” is recommended. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: The claim recites “The system of Claim 8, wherein the second instructions configured to receive the inputs that define the one or more dimensions, wherein the one or more dimensions include at least one of (i) geo-physical location of the process, (ii) entity associated with the process, and (iii) computing platform associated with the process” which includes a clerical error (the first wherein clause is incomplete). The phrase “The system of Claim 8, . Appropriate correction is required.

Claim 12 is objected to because of the following informalities: The claim recites “The system of Claim 1, wherein the second instructions configured to update or generate one or more . Appropriate correction is required.

Claim 13 is objected to because of the following informalities: The claim recites “the plurality of predetermined processes” at lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The phrase “a plurality of predetermined processes” is recommended. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: The claim recites “the plurality of predetermined processes” at line 4. There is insufficient antecedent basis for this limitation in the claim. The phrase “a plurality of predetermined processes” is recommended. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further regarding claim 11, the claim recites “the data” at line 4; however, it is not clear as to which of “the measurable attribute data”, “the processor data”, and “the taxonomy data” is the intended basis for “the data”. For the purposes of further examination it is assumed that any of the three types of data may be the basis for “the data”. The phrase “one of (i) the measurable attribute data (ii) the processor data and (iii) the taxonomy data” is recommended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.

Regarding claim 1:
Step 1:

Step 2A – prong one:
The claim recites “receive, … a notification of a in response to receiving the notification, receive … (i) measurable attribute data associated with the process, (ii) processor data associated with processors required to perform the process, and (iii) taxonomy data that classifies tasks associated with the process, and change to a process from amongst the plurality of predetermined processes, update or generate one or more resource capacity models for the process based at least on the measurable attribute data, the processor data and the taxonomy data, wherein the resource capacity models forecast processor capacity for performing the process during at least one processing period” which is a process that may be carried out mentally with or without physical aid, i.e. compiling and assessing data to make a determination [see MPEP 2106.04 III, see also, for example, US 20060031110 A1 at [0017] – “each of these four steps [of service-management decision process] is managed independently and separately, using different manual or computerized tools”]. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “for generating singular automated resource capacity models” which merely links the exception to a field of use and does not integrate the exception into a practical application [see MPEP 2106.05(h)].
The claim recites “the system comprising: at least one process management sub-system including a first memory and at least one first processor in communication with the first memory, [receive], from the at least one process management sub-system, … [receive] automated feeds …” which is mere instruction to implement the exception in a computer environment and does not integrate the exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception with the instruction to implement the exception for a field of use, which does not integrate the exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the judicial exception is linked to a field of use with instruction to implement the exception which, whether considered individually or collectively, do not amount to significantly more than the judicial exception [see MPEP 2106.05 (h) and (f)].
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:


Regarding claim 3:
The claim recites “determine at least one medium of exchange volume forecast for each of the one or more resource capacity models based at least on the medium of exchange data” which is which is a process that may be carried out mentally with or without physical aid, i.e. compiling and assessing data to determine a relationship. The claim recites “wherein the second instructions are further configured to:” which is mere instruction to implement the exception in a computer environment. Accordingly, the reasoning provided for claim 2 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “wherein the second instructions are further configured to: generate at least one of user interfaces, and electronic reports, wherein the user interfaces and electronic reports are configured to present the one or more updated or generated resource capacity models” which is mere instruction to implement the exception in a computer environment. Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “wherein the second instructions configured to generate at least one of the user interfaces, and the electronic reports, wherein the user interfaces and the electronic reports are further configured to provide access to (i) the measurable attribute data, (ii) the processor data, and (iii) the taxonomy data used as a basis for updating or generating the one or more resource capacity models” which is mere instruction to implement the exception in a computer environment. Accordingly, the reasoning provided for claim 4 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “wherein the second instructions configured to receive, from the at least one process management sub-system, the notification of the change to the process further define the change as (i) addition of a new process, or (ii) modification of an existing process” which is mere instruction to implement the exception in a computer environment. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 7:
The claim recites “wherein the second instructions configured to receive automated feeds of (i) the measurable attribute data associated with the process, wherein the measurable attribute data includes a volume of at least one of the process or at least one of the tasks included within the process occurring within in at least one predetermined time interval” which is mere 

Regarding claim 8:
The claim recites “wherein the second instructions are further configured to: in response to receiving the notification, receive inputs that define one or more dimensions for the one or more resource capacity models, and wherein the second instructions are further configured to update or generate the one or more resource capacity models for the process based further on the one or more dimensions” which is mere instruction to implement the exception in a computer environment. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 9:
The claim recites “wherein the second instructions configured to receive the inputs that define the one or more dimensions, wherein the one or more dimensions include at least one of (i) geo-physical location of the process, (ii) entity associated with the process, and (iii) computing platform associated with the process” which is mere instruction to implement the exception in a computer environment. Accordingly, the reasoning provided for claim 8 applies, mutatis mutandis.

Regarding claim 10:
The claim recites “wherein the second instructions configured to receive automated feeds of (ii) the processor data associated with the processors required to perform the process, wherein processor data includes at least one of (a) processor summary data that define functionality of 

Regarding claim 11:
The claim recites “wherein the processor resource capacity model generator sub-system is modularized so as to receive the automated feeds of (i) the measurable attribute data (ii) the processor data and (iii) the taxonomy data from a plurality of entities associated with at least one of the process or the data” which is mere instruction to implement the exception in a computer environment. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 12:
The claim recites “wherein the second instructions configured to update or generate one or more resource capacity models for the process, wherein the one or more resource capacity models include a best-case resource capacity model and a worst-case capacity model” which is mere instruction to implement the exception in a computer environment. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claims 13-16:
The claims are directed to a method and the claimed invention is found to fall within the statutory category of processes. The steps of the method correspond to the operations carried out by the system of claims 1-5 and 8-9 are rejected under same reasoning, mutatis mutandis.

Regarding claims 17-20:
The claims are directed to a computer program product comprising a non-transitory computer-readable medium comprising codes and the claimed invention is found to fall within the statutory category of articles of manufacture. The steps of the method correspond to the operations carried out by the system of claims 1-5 and 8-9 are rejected under same reasoning, mutatis mutandis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Agrawal (US 20130024229 A1).

Regarding claim 1, Agrawal discloses a system for generating singular automated resource capacity models, the system comprising:
(fig 1:140,110,112,118 and [0034]-[0040]: e.g. “the process system is a client enterprise system, generally indicated by reference numeral 140, which supports a business enterprise. … ” and [0109]-[0113] describing computing systems which may be used); and
a resource capacity model generator sub-system in network communication with the at least one process management sub-system, wherein the process resource capacity model generator sub-system includes a second memory and at least one second processor in communication with the second memory, wherein the second memory stores second instructions (fig 1:102,120, fig 2 and  [0034]-[0040]: e.g. “The process model system 102 of the example embodiment of FIG. 1 may therefore be an enterprise model system.” and [0109]-[0113] describing computing systems which may be used) configured to:
receive, from the at least one process management sub-system, a notification of a change to a process from amongst the plurality of predetermined processes ([0087]-0090]: e.g. “a user may generate a process model, at operation 1202, for a process such as, for example, the process illustrated with reference to FIG. 11. The process model may be generated by use of the default process model module 216 and model building/editing module 204 (FIG. 2).  … A user may thereafter enter a request for performance of process analysis with respect to human resource requirements for the modeled process.”; [0093]-[0094]: “A user may wish to edit the process model, at operation 1232, in response to the skills shortage/surplus report. Repetition of the generation of a skills shortage/surplus report for the edited or altered process model may allow a user iteratively to improve the design of the relevant process in order to more closely match the organization's human resources. Instead, or in addition, changes may, of course, be effected in the organization's human resources in response to the skills shortage/surplus report. If any changes to the process model, at operation 1232, comprise changes to a role map 400 (FIG. 4), then the method may include automatic data integration”),
in response to receiving the notification, receive automated feeds ([0070]: “Such information may be provided by, inter alia, a human resource management system, a quality management system, and/or a business process management system, and may be gathered manually or automatically.”; [0094]: “If any changes to the process model, at operation 1232, comprise changes to a role map 400 (FIG. 4), then the method may include automatic data integration by the data integration module 240 at operation 1234. The automatic data integration may comprise, harmonization of data fields in the human resource information 360, the planning information 340, the historical data 320, the load information 370, and/or the dependency information 302, and may thus be performed in part by the HR integration module 242 and the planning integration module 244.”) of (i) measurable attribute data associated with the process ([0071]-[0072]: e.g. “The process history may, in this respect, include statistical values for historic performance of process activities, such as, for example, an average or a median time for each activity, as well as variances for each activity. … The process history 324 may thus include information with respect to a percentage of cases which take alternative paths within the process.”), ([0058]-[0072] discussing “roles”; [0074] discussing volume and costs of roles; [0088] for activities and roles mapping), and (iii) taxonomy data that classifies tasks associated with the process ([0071]: “The process history 324 may be category-specific, so that information is gathered and retained with respect to the relative or absolute volume of instances pertaining to specific categories. In the present example, the process history 324 may thus reflect the volume of instances of the process which are in the Oil & Gas industry, the Chemical industry, and so forth. Such category specific information gathering may apply to all aspects of the historical data 320.”) (see also [0090]: “To this end, the bill of talent generator 228 may determine the bill of talent based upon the logical process model information 310 and human resource dependency information 304, as well as on the planning information 340 and/or the load information 370 (FIG. 3).” EN: i.e. including the information cited above for (i), (ii), and (iii)), and
update or generate one or more resource capacity models for the process ([0024]-[0025]: e.g. “Example methods and systems to generate a coded process model or enterprise model, and to perform automated analysis of the process model, are described. … The method may include storing logical process model information defining logically structured process activities of the process, and associating human resource dependency information stored in the one or more databases with the logical process model information. The human resource dependency information indicates design-time dependency of the process activities on respective human resource components.”; fig 12 and [0087]: “First, a user may generate a process model, at operation 1202, for a process such as, for example, the process illustrated with reference to FIG. 11. The process model may be generated by use of the default process model module 216 and model building/editing module 204 (FIG. 2).”; fig 12 and [0093]: “A user may wish to edit the process model, at operation 1232, in response to the skills shortage/surplus report. Repetition of the generation of a skills shortage/surplus report for the edited or altered process model may allow a user iteratively to improve the design of the relevant process”; fig 15 and [0098]-[0099]: “The method 1500 again commences with the generation or production of a process model, at operation 1202. In this example, the process model of operation 1202 is an as-is process model representing the process in its current form. The method also includes generating a to-be process model, at operation 1502. The to-be process model is a variation of the as-is process model, including alteration of certain process activities, dependency aspects, assignment rules, or the like. … The process analysis 1212, which is thus performed in the method 1500 of FIG. 15, is similar or analogous to the corresponding analysis 1212 of the method 1200 illustrated in FIG. 12.”; [0090]: “To this end, the bill of talent generator 228 may determine the bill of talent based upon the logical process model information 310 and human resource dependency information 304, as well as on the planning information 340 and/or the load information 370 (FIG. 3).” EN: The bill of talent is updated or generated in view of the new/updated process) based at least on the measurable attribute data, the processor data and the taxonomy data, wherein the resource capacity models forecast processor capacity for performing the process during at least one processing period (as shown above, e.g, [0090]: “To this end, the bill of talent generator 228 may determine the bill of talent based upon the logical process model information 310 and human resource dependency information 304, as well as on the planning information 340 and/or the load information 370 (FIG. 3).”).

Regarding claim 2, Agrawal discloses the system of Claim 1, wherein the second instructions are further configured to:
receive medium of exchange data ([0074]: “The human resource planning information 346 may yet further include skill pricing information 352 with respect to the present and/or future prices or costs of human resource components. The skill pricing information 352 may again be specific not only to respective human resource roles, but also to respective human resource role categories.” EN: “receiving” as for the receiving of claim 1), and
based on the medium of exchange data, correlate processors with an amount of resources required to perform at least one of sub-processes and tasks included within the process ([0074]: “Such pricing information enables calculation of the total cost of human resources required for performance of the process, which is also referred to as the cost of talent.”; fig 12 and [0095]: “the generation of a talent cost estimation report, at operation 1230, based on the bill of talent and the skills pricing information”).

Regarding claim 3, Agrawal discloses the system of Claim 2, wherein the second instructions are further configured to:
determine at least one medium of exchange volume forecast for each of the one or more resource capacity models based at least on the medium of exchange data (fig 12 and [0095]: “the generation of a talent cost estimation report, at operation 1230, based on the bill of talent and the skills pricing information”.

Regarding claim 4, Agrawal discloses the system of Claim 3, wherein the second instructions are further configured to:
generate at least one of user interfaces, and electronic reports, wherein the user interfaces and electronic reports are configured to present the one or more updated or generated resource capacity models ([0045]: “The process management application(s) 120 further include a graphic user interface (GUI) module 200 to generate and manage an interactive GUI to display various aspects of the process model and to permit user management of the process model.”; [0090]: “A bill of talent report is thereafter generated, at operation 1215”; [0092]: “A skills shortage/surplus report is generated, at operation 1220, and displayed to the client.”; see aslo [0095]-[0097] and [0100]-[0101]).

Regarding claim 5, Agrawal discloses the system of Claim 4, wherein the second instructions configured to generate at least one of the user interfaces, and the electronic reports, wherein the user interfaces and the electronic reports are further configured to provide access to (i) the measurable attribute data, (ii) the processor data, and (iii) the taxonomy data used as a basis for updating or generating the one or more resource capacity models ([0083]: “A user can select any one of the processes of FIG. 10 to view a process model specifying a series of activities comprising the process, as well as dependency information of the process activities” EN: dependency information includes (i), (ii), and (iii) as shown for claim 1).

Regarding claim 6, Agrawal discloses the system of Claim 1, wherein the second instructions configured to receive, from the at least one process management sub-system, the notification of the change to the process further define the change as (i) addition of a new process (fig 12:1202 and [0087]: “First, a user may generate a process model, at operation 1202, for a process such as, for example, the process illustrated with reference to FIG. 11. The process model may be generated by use of the default process model module 216 and model building/editing module 204 (FIG. 2).”; fig 15:1502 and [0098]: “The method also includes generating a to-be process model, at operation 1502”), or (ii) modification of an existing process (fig 12:1232 and [0093]: “A user may wish to edit the process model”; fig 15:1518 and [0101]: “The process may thus include the operation of editing the to-be process model, at operation 1518, based on any of the respective reports.”).

Regarding claim 7, Agrawal discloses the system of Claim 1, wherein the second instructions configured to receive automated feeds of (i) the measurable attribute data associated with the process (as for claim 1), wherein the measurable attribute data includes a volume of at least one of the process or at least one of the tasks included within the process occurring within in at least one predetermined time interval ([0071]-[0072]: e.g. “The process history may, in this respect, include statistical values for historic performance of process activities, such as, for example, an average or a median time for each activity, as well as variances for each activity. … The process history 324 may thus include information with respect to a percentage of cases which take alternative paths within the process.”).

Regarding claim 8, Agrawal discloses the system of Claim 1, wherein the second instructions are further configured to:
in response to receiving the notification, receive inputs that define one or more dimensions for the one or more resource capacity models ([0063]: “The human resource dependency information 304 may further include assignment rules 332, which may be used in the dynamic assignment of particular instances of process activities to individuals, as is described in greater detail with reference to FIG. 16 below. … Assignment rules may be applicable process-wide, or may be specified to apply only to certain sub-processes, activities, or the like.”; [0070]: “Such information may be provided by, inter alia, a human resource management system, a quality management system, and/or a business process management system, and may be gathered manually or automatically.”; [0094]: “If any changes to the process model, at operation 1232, comprise changes to a role map 400 (FIG. 4), then the method may include automatic data integration by the data integration module 240 at operation 1234. The automatic data integration may comprise, harmonization of data fields in the human resource information 360, the planning information 340, the historical data 320, the load information 370, and/or the dependency information 302, and may thus be performed in part by the HR integration module 242 and the planning integration module 244.”; fig 16 and [0102]-[0105]: e.g. “The process may thus include accessing the HR information 360, relevant case data, and assignment rules 332, at operation 1604, and automatically assigning the activity or the associated instance of the process to an employee, at operation 1606.”), and
wherein the second instructions are further configured to update or generate the one or more resource capacity models for the process based further on the one or more dimensions update/generate citations for claim 1, , e.g, [0090]: “To this end, the bill of talent generator 228 may determine the bill of talent based upon the logical process model information 310 and human resource dependency information 304, as well as on the planning information 340 and/or the load information 370 (FIG. 3).”).

Regarding claim 9, Agrawal discloses the system of Claim 8, wherein the second instructions configured to receive the inputs that define the one or more dimensions, wherein the one or more dimensions include at least one of (i) geo-physical location of the process ([0063]: “The assignment rules 332 may yet further include activity to location constraints 336 that specify assignment of particular activities to employees or persons associated with specific locations. Organization authority constraints 334 may also be provided as part of the assignment rules 332. For example, a location of a particular may be matched to a geographical area for responsibility associated a particular person/role attribute. … Other location limitations or requirements may apply in different embodiments.”), (ii) entity associated with the process ([0062]: “The activity to role mapping information 330 may thus indicate, for each activity, a particular process role responsible for performance of the activity. Turning briefly to FIG. 11, it will be seen that the activity to role mapping information 330 may, for example, associate an Image Submissions activity 1112 with the Shared Services Representative (SSR) role, associate the Evaluate and Rate activity 1116 with the Underwriter role, and so forth. In some embodiments, the activity to role mapping information 330 may comprise role identifiers 404 associated in a data structure with identifiers corresponding to respective activities or processes.”; [0063] cited for (i)), and (iii) computing platform associated with the process ([0057]: “The IT system dependency information 306 may thus include information regarding the dependency of processes or activities on software such as process applications 146, 148, as well as dependency on IT infrastructure. The IT system dependency information 306 also includes datastore dependency information indicative of relationships between respective activities and datastores which are accessed in performance of the respective activities. The IT system dependency information 306 enables the generation of an interactive GUI displaying those process applications and process servers on which a selected process or process activity is dependent”).

Regarding claim 10, Agrawal discloses the system of Claim 1, wherein the second instructions configured to receive automated feeds of (ii) the processor data associated with the processors required to perform the process (as for claim 1), wherein processor data includes at least one of (a) processor summary data that define functionality of processors ([0058]-[0072] discussing “roles”; [0088]: “As explained above, each role identifier 404 indicates a corresponding human resource role required for performance of the associated process activity.”), (b) at least one of a volume of processors or level of processors required to perform a task included within the process ([0074]: “Projected volume/growth information 350 may be provided for at least some of the human resource roles associated with the process, and may include information with respect to the projected volumes or growth in process caseload, as well as information with respect to the projected volumes or growth in the load on at least some, if not all, role categories of the respective human resource roles, as defined in the role mapping information 331.”), and (c) resource hierarchy data that defines a resource rate for processors ([0074]: “The human resource planning information 346 may yet further include skill pricing information 352 with respect to the present and/or future prices or costs of human resource components. The skill pricing information 352 may again be specific not only to respective human resource roles, but also to respective human resource role categories. Such pricing information enables calculation of the total cost of human resources required for performance of the process, which is also referred to as the cost of talent”; [0095]: “highly skilled or experienced underwriter may, for example, cost considerably more than an underwriter with low skill or experience.”).

Regarding claim 11, Agrawal discloses the system of Claim 1, wherein the processor resource capacity model generator sub-system is modularized ([0041]: “Although the example modules are illustrated as forming part of a single application, it will be appreciated that the modules may be provided by a plurality of applications The modules of the application( s) 120 may be hosted on dedicated or shared server machines (not shown) that are communicatively coupled to enable communications between server machines. … The modules of the process management application( s) 120 may furthermore access the one or more databases 126 via the database servers 124.”; [0080]: e.g. “However, the enterprise model includes further levels which indicate the organization of the particular enterprise, and in such low levels there may be great differences between respective enterprises in the same field. The particular organization of an enterprise may be influenced by the scale of operations, the history of the enterprise, and a variety of other factors. … For instance, two cable TV companies operating in adjacent markets and offering near identical products may be completely different in their organization at lower levels. In other examples, the value chain diagram may decompose the enterprise process, at a high level, according to business domains. … For example, in a financial services organization, domains can include Deposits, Loans, Investments, and Insurance. Such domains can be further decomposed in subdomains. A business domain of Loans can, for instance, be comprised of Corporate and Personal sub-domains.”) so as to receive the automated feeds of (i) the measurable attribute data (ii) the processor data and (iii) the taxonomy data (as for claim 1) from a plurality of entities associated with at least one of the process or the data ([0041]: “Although the example modules are illustrated as forming part of a single application, it will be appreciated that the modules may be provided by a plurality of applications The modules of the application( s) 120 may be hosted on dedicated or shared server machines (not shown) that are communicatively coupled to enable communications between server machines. … The modules of the process management application( s) 120 may furthermore access the one or more databases 126 via the database servers 124.”).

Regarding claim 12, Agrawal discloses the system of Claim 1, wherein the second instructions configured to update or generate one or more resource capacity models for the process (as for claim 1), wherein the one or more resource capacity models include a best-case resource capacity model and a worst-case capacity model ([0099]: “The user may thereafter request comparative analysis of the as-is process model and the to-be process model, at operations 1504-1508. The user may thus request generation of a comparative bill of talent, at operation 1504, request a comparative skills shortage/surplus analysis, at operation 1506, or request a comparative talent cost calculation, at operation 1508. In response to such requests, process analysis, at operations 1212, is performed separately on the as-is process model and on the to-be process model.” EN: “comparative” indicates there may be a “best” and “worse”, i.e. there is at least one criterion for comparison and one of the models may better meet such criteria [be the best-case with the other being the worst-case]).

Regarding claim 13, Agrawal discloses a computer-implemented method for generating singular automated resource capacity models, the method implemented by one or more computing processor devices (0109]-[0113] describing computing systems which may be used) and comprising:
[operations performed by the system of claim 1] (as for claim 1).

Regarding claim 14, Agrawal discloses the computer-implemented method of Claim 13, further comprising:
receiving an automated feed of medium of exchange data associated with the process (as for claim 2); and
determining at least one medium of exchange volume forecast for each of the one or more resource capacity models based at least on the medium of exchange data (as for claim 3).

Regarding claim 15, Agrawal discloses the computer-implemented method of Claim 13, further comprising:
generating at least one of user interfaces, and electronic reports, wherein the user interfaces and electronic reports are configured to present the one or more updated or generated resource capacity models (as for claim 4) and provide access to (i) the measurable attribute data, (as for claim 5).

Regarding claim 16, Agrawal discloses the computer-implemented method of Claim 13, further comprising:
in response to receiving the notification, receiving inputs that define one or more dimensions for the one or more resource capacity models (as for claim 8),
wherein updating or generating the one or more resource capacity models for the process is based further on the one or more dimensions (as for claim 8), and
wherein the one or more dimensions include at least one of (i) geo-physical location of the process, (ii) entity associated with the process, and (iii) computing platform associated with the process (as for claim 9).

Regarding claim 17, Agrawal discloses a computer program product ([0024]: “Example methods and systems to generate a coded process model or enterprise model, and to perform automated analysis of the process model, are described.”) comprising:
a non-transitory computer-readable medium ([0111]-[0112]: e.g. “The disk drive unit 1816 includes a machine-readable medium 1822 on which is stored one or more sets of instructions ( e.g., software 1824) embodying any one or more of the methodologies or functions described herein”) comprising:
[codes for performing operations performed by the system of claim 1] (as for claim 1).

Regarding claim 18, Agrawal discloses the computer program product of Claim 17, wherein the non-transitory computer-readable medium further comprises:
a fourth set of codes for causing a computer to receive an automated feed of medium of exchange data associated with the process (as for claim 2); and
a fifth set of codes for causing a computer to determine at least one medium of exchange volume forecast for each of the one or more resource capacity models based at least on the medium of exchange data (as for claim 3).

Regarding claim 19, Agrawal discloses the computer program product of Claim 17, wherein the non-transitory computer-readable medium further comprises:
a fourth set of codes for causing a computer to generate at least one of user interfaces, and electronic reports, wherein the user interfaces and electronic reports are configured to present the one or more updated or generated resource capacity models (as for claim 4) and provide access to (i) the measurable attribute data, (ii) the processor data, and (iii) the taxonomy data used as a basis for updating or generating the one or more resource capacity models (as for claim 5).

Regarding claim 20, Agrawal discloses the computer program product of Claim 17, wherein the non-transitory computer-readable medium further comprises:
a fourth set of codes for causing a computer to, in response to receiving the notification, receive inputs that define one or more dimensions for the one or more resource capacity models (as for claim 8),
(as for claim 8), and
wherein the one or more dimensions include at least one of (i) geo-physical location of the process, (ii) entity associated with the process, and (iii) computing platform associated with the process (as for claim 9).

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160078381 A1	Brownstein; Michael D.
Discussing capacity management for determining staffing level per function in view of time (e.g. time of day, seasonal), same Applicant
US 8219368 B1	Akella; Vijay B. et al.
Discussing determining capacity and load for compliance with service level constraints, same Applicant
US 20130325540 A1	Shi; Rick
Discussing determining workforce utilization and costs in view of supply/demand forecasting
US 20080004933 A1	Gillespie; Brian M.
Discussing determining staff needed in view of load and skills
US 20130317878 A1	Mansoor; Shariq
Discussing a system for navigating further data in view of a “point of interest” found in the data
US 20110313812 A1	Duvvoori; Vikram et al.
Discussing a system like that of the Agrawal disclosure (US 20130024229 A1, see rejections above) but focused on navigating data dependencies
US 20060031110 A1	Benbassat; Moshe et al.
Discussing capacity planning over short, mid, and long term windows
AUTHORS UNKNOWN, “singular” – definition, Dictionary.com, obtained from https://www.dictionary.com/browse/singular on 30 December 2021  on 30 December 2021, 1 page
Demonstrating the plain meanings of “singular”
CERIELLO, VINCENT R., AND RICHARD B. FRANTZREB. "A human resource planning model." Human Factors 17, no. 1 (1975): 35-41.
Discussing resource capacity model with application to planning recruiting and training
HARGADEN, VINCENT JOSEPH. Workforce planning in professional service firms. Rensselaer Polytechnic Institute, 2011. 194 pages
Discussing resource capacity planning in view of customer demand and employee assignment to multiple projects (tasks)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147